Darrell Hickman, Justice. In 1979 the appellant, Superior Seeds, Inc., sued one of its suppliers, a local farmer, for $16,831.51 that it claimed the farmer wrongfully kept or converted, and for $5,500 in punitive damages. At a pretrial conference of this case on September 7, 1982, the trial judge told the appellant’s attorney that he would hold another conference a week later in another city because the lawyers were not properly prepared for trial. He specifically told the appellant’s attorney to prepare instructions. When the second pretrial conference was held, the appellant’s attorney still did not have an instruction which would explain the facts that the appellant would have to prove to receive compensatory damages. Because of this failure the trial court dismissed the appellant’s lawsuit. On appeal we only consider whether the trial court’s dismissal was arbitrary and excessive since that was the only argument made below. The pretrial conference on September 7, 1982, was one of standard practice in the circuit and by local Rule 4 of that circuit, both counsel were required to present a set of instructions that they intended to offer. Those rules are filed with this court. The appellant’s attorney conceded that he did not have all the instructions on September 7th. At that conference the judge said that the instructions tendered by appellant did not include one covering compensatory damages and were, therefore, inadequate. He told the appellant’s attorney he would give him until September 14th to prepare additional instructions so “that justice [will] be done.” Then on the 14th, the judge said: When I was in Osceola on September 7, I discovered that the lawyers hadn’t really shown each other their exhibits. Each side — rather, the defendant had several exhibits to offer. The plaintiff didn’t have any there and hadn’t shown any there, and I specifically inquired of plaintiff’s attorneys whether they had certain things that I thought were necessary in connection with the pretrial, and specifically I pointed out to them that there was no instruction offered which described and set forth what the plaintiff — What the jury should be told about what the plaintiff had to prove in order to recover compensatory damages. There was an instruction offered by the plaintiff at that time defining what the plaintiff had to prove in order to recover for punitive damages, but, since the plaintiff wasn’t ready for a thorough pretrial conference at that time, I reset it for today, September 14, and I specifically told the plaintiff’s attorneys on the 7th that we needed a proper instruction telling the jury what the law was as it related to compensatory damages; and since the plaintiffs still have no instruction on that, I am going to rule at this time that the plaintiff — that this case should be dismissed. The trial court was well within its authority to take the action it did, since courts have inherent authority to promulgate rules and enter orders for their administration. Letaw v. Smith, 223 Ark. 638, 268 S.W.2d 3 (1954). We treat the dismissal as one without prejudice. See ARCP, Rule 41 (b). Several arguments are made about the legality of the local rules of the circuit and the constitutional duty of the trial court to prepare the instructions itself. But we reach none of these for the reasons stated. Affirmed. Purtle, J., dissents.